Exhibit 10.53
 
 
THIS LOAN AGREEMENT is made on 17/01/2011


PARTIES:


Koklanovskoe OOO, a limited liability company incorporated under the laws of the
Russian Federation, main state registration number (OGRN) 1104501004850, whose
legal address is at 106 Karl Marx Street, office 101, Kurgan city, Russia,
640022 (hereinafter “Koklanovskoe” or the “Borrower”); and


Nafanailov Odissei, the citizen of Canada, passport No. BA362125, issued on
January 9, 2008 in North York, having residence at 67 Grosvenor st., W1K 3JN,
London, UK (hereinafter the “Lender”).


WHEREAS:


The Lender is willing to make available to Koklanovskoe a loan facility of GBP
245,000 (two hundred and forty-five thousand British Pounds) upon and subject to
the terms and conditions set out in this Agreement.


IT IS THEREFORE AGREED AS FOLLOWS:
1.           Definitions
 
For the purposes of this Agreement the following definitions will apply:
 
"Advance" means any amount advanced or to be advanced by the Lender under the
Loan;
 
"Agreement" means this agreement;

 
"Available Facility" means the Commitment from time to time less the aggregate
of each Advance then drawn down and outstanding;
 
"Commitment" means the amount of GBP 245,000 (two hundred and forty-five
thousand British Pounds);
 
"Drawdown Notice" means a notice complying with clause 5 (Drawdown Notices)
below;
 
"Event of Default" has the meaning given in clause 11 (Events of Default) below;
 
"Loan" means the loan made available to Koklanovskoe under clause 2; and
 
"Outstanding Advances" means amounts drawn down under the Loan but not repaid.
 
2.           The Loan
 
The Lender hereby agrees to lend to Koklanovskoe, upon and subject to the terms
of this Agreement, a loan in principal amount equal to the Commitment.
 
3.           Drawdown
 
3.1
Subject to clauses 4 (Term) below, the Lender shall make an Advance to
Koklanovskoe subject to:



 
 

--------------------------------------------------------------------------------

 
(a) a Drawdown Notice in respect of such Advance having been received by the
Lender
 
(b) the amount of the Advance does not exceed the Available Facility;
 
(c) no Event of Default has occurred and is continuing.
 
3.2  
The Advance shall be paid by the Lender direct to the following denominated
account:

 
Beneficiary:
Koklanovskoe OOO
Beneficiary’s account:
40702826932001055845
Receiving Bank:
SBERBANK (Uralsky head office) Yekaterinburg,
Kurgan Branch 8599
Receiving Bank Address:
98 Gogolya st., Kurgan City, 640022, Russian Federation
Swift at Receiving Bank :
SABRRUMMEA1
Account at Intermediary Bank:
890 0057 610
Intermediary Bank:
THE BANK OF NEW YORK MELLON
Swift at Intermediary Bank:
IRVTUS3N



 
3.3
Koklanovskoe  shall be responsible for satisfying all requirements of Russian
Federation law and regulation in respect of the Loan, each Advance and any
matter contemplated by this Agreement and shall indemnify the Lender for any
loss or damage (including legal fees) it may suffer as a result of the Loan, any
Advance or this Agreement being in contravention of such law or regulation.

 
4.           Term
 
4.1
The Loan shall be available until 31 January 2015, upon which date all
Outstanding Advances together with accrued interest, shall be repaid in full.

 
5.           Drawdown Notices
 
5.1  
Each Drawdown Notice must be in the form set out in the Schedule 1 to this
Agreement or in such other form as may be acceptable to the Lender, shall
specify one or more of the purposes as detailed in clause 8 for which the
Advance will be utilized, the date upon which such Advance is to be made and the
amount of the Advance (which shall relate to the amounts stated in respect of
the purpose(s) applicable for which the Advance will be utilized, as set out in
clause 8).

 
5.2  
Drawdown Notice shall be received by the Lender at least ten (10) days prior to
the expected Drawdown Date.

 
 
 

--------------------------------------------------------------------------------

 



6.      Interest and Default Interest
 
6.1
Interest will be charged on the Outstanding Advances at a rate per annum
equivalent to 12% per annum. Interest will be calculated and accrue on a daily
basis (calculated on a year of 365 days and the actual number of days elapsed)
and will be payable on repayment of the Outstanding Advances.

 
6.2
In the event that any monies from time to time payable to the Lender hereunder
are not paid on the due date, additional interest shall be payable on the amount
due, from the date payment was due to the date payment is made, at a rate
equivalent to 6% per annum. Any such interest will be calculated and accrue on a
daily basis.

 
7.
Security

 
The Loan shall initially be unsecured, but the Lender reserves the right (at its
sole discretion) to request security (in the form of fixed or floating charges
(or the equivalent under the law of any applicable jurisdiction) over all or
some of the assets and/or undertaking of Koklanovskoe subject to such assets and
undertaking being capable in accordance with applicable law of being charged) at
any time prior to any drawdown or whilst any monies remain outstanding under the
Loan. The Lender agrees and acknowledges that any such security will or may rank
after any security interests existing at such time and that the ability of
Koklanovskoe to give such security may be subject to appropriate inter-creditor
agreements or priority agreements being entered into with other lenders
and/creditors of Koklanovskoe. If security is required by the Lender,
Koklanovskoe shall grant the same as soon as shall reasonably be practicable
following the request of the Lender. Koklanovskoe will pay the Lender 's
reasonable costs of putting such security in place, including the cost of
negotiating and documenting such security as well as the costs of perfecting the
security as required under applicable laws.
 
8.
Purpose

 
 
The Loan shall be used by Koklanovskoe as follows:

 
(a)  
Up to GBP 242,000 towards participation in the auction and the auction price,
payable to the Ural Agency for Subsurface.

 
(b)  
Any unused amount remaining from item (a) plus up to GBP 3000 to pay for
commencement of geological exploration, stipulated by the License agreement and
other operating costs of Koklanovskoe.

 
PROVIDED THAT the Lender shall not be bound to investigate to ensure that the
Loan is being properly utilized for such purposes, but will have the right to do
this at the time it considers necessary.
 
9.
Further funding

 
In the event Koklanovskoe is awarded the license, the Lender and Koklanovskoe
shall conjointly develop a comprehensive Work Programme and discuss whether
further amounts should be advanced to Koklanovskoe under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
10.    Repayment


Koklanovskoe may repay in GBP all or any part (provided, in the case of part
only, it is of an amount of not less than GBP 50,000) of the Outstanding
Advances, together with accrued interest thereon, at any time upon giving not
less than 10 days written notice to the Lender. Any amounts repaid may not be
re-borrowed.


11.     Events of Default
 
11.1 
Each of the events set out in clause 11.2 below is an "Event of Default". On or
at any time after the occurrence of an Event of Default, the Lender may by
notice to Koklanovskoe (i) cancel the Loan and/or (ii) declare that all or part
of the Outstanding Advances, together with accrued interest and all other
amounts accrued, be immediately due and payable or declare that all or part of
the Outstanding Advances be payable on demand.

 
11.2 The events referred to in clause 11.1 above are:


(a)  
any liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrative receiver, administrator or the like is appointed in
respect of Koklanovskoe or any part of their respective assets;

 
(b)  
an order is made or an effective resolution passed for the winding up of
Koklanovskoe;

 
(c)  
Koklanovskoe stops payment of all or any class of its debts or  announces on
intention to do so, or a moratorium is declared in respect of any of its
indebtedness or ceases to carry on its business or substantially the whole of
its business or threatens to cease to carry on the same or substantially changes
the nature of its business;

 
(d)  
an encumbrancer takes possession or a receiver or administrator is appointed in
respect of any property of Koklanovskoe;

 
(e)  
Koklanovskoe makes default in the payment under the Agreement;

 
(f)  
any distress, execution, sequestration or other processes are levied or enforced
upon or sued out against the property of Koklanovskoe and is not discharged
within seven days of being levied;

 
(g)  
Koklanovskoe applies any Advance (or part thereof) other than for the applicable
purpose set out in clause 8.

 
12.           Representations and Warranties
 
12.1     As a condition of the Loan being available, Koklanovskoe hereby
undertakes with and represent and warrants to the Lender as follows:
 
(a)  
Koklanovskoe is a limited liability company duly incorporated and validly
existing under the laws of the Russian Federation and has the power and
authority to own its properties and assets and to carry on its business as it is
now being conducted and to enter into this Agreement and any other documents
contemplated hereby and to borrow money and perform its obligations hereunder
and has Koklanovskoe taken all necessary action to authorise the execution,
delivery and performance of this Agreement and each such other document;

 
 
 

--------------------------------------------------------------------------------

 
(b)  
this Agreement and each other document contemplated hereby (including any
documents which may be required in connection with any security requested under
clause 7 above) constitutes or will, when executed, constitute the legally valid
and binding obligation of Koklanovskoe and is or will be, when executed,
enforceable in accordance with its terms;



 
(c)  
the execution, delivery and performance by Koklanovskoe of this Agreement does
not and will not exceed any power granted to Koklanovskoe by or violate any
provision of:

 
(i) any law or regulation or any order or decree of any governmental authority,
agency or court, to which Koklanovskoe is subject;
 



 
 
(ii) the Charter of Koklanovskoe;

 
(d)  
there is no provision of any instrument or agreement and no other obligation by
which Koklanovskoe or any of its assets is bound and no judgment, injunction or
other order or award of any judicial, administrative, governmental or other
authority or of any arbitrator which is contravened by the execution and
delivery of this Agreement or which would be contravened by the performance or
observance of any of the obligations of Koklanovskoe in or pursuant to this
Agreement;

 
(e)  
repayment of the Loan and payment of other amounts due hereunder by Koklanovskoe
to the Lender will be an unconditional obligation of Koklanovskoe which shall
rank at least pari passu with all of the other liabilities of Koklanovskoe.

 
13.           Notification of Events of Default
 
Immediately upon becoming aware of the same, Koklanovskoe undertakes to notify
the Lender by fax and by notice in writing sent by first class post of the
occurrence of any event or matter which constitutes or might constitute an Event
of Default pursuant to clause 11 (Events of Default) and Koklanovskoe shall at
the same time inform the Lender of any action taken or proposed to be taken in
connection therewith.
 
14.           Costs and Charges
 
Koklanovskoe will reimburse the Lender on demand for all costs or expenses
(including but not limited to legal fees) incurred by the Lender in the
enforcement (or in seeking to enforce) of this Agreement or in protecting or
preserving (or attempting to protect or preserve) any of its rights hereunder.
 
 
 

--------------------------------------------------------------------------------

 
15.        Notices
 
Any notice to be given pursuant to the terms of this Agreement shall be given in
writing to the party due to receive such notice at the address stated below or
such other address as may have been notified to the other parties in accordance
with this clause. Notice shall be delivered personally or sent by first class
pre-paid recorded delivery or registered post (air mail if overseas) or by
facsimile transmission to the numbers and parties detailed below and shall be
deemed to be given in the case of delivery personally on delivery and in the
case of posting (in the absence of evidence of earlier receipt) 48 hours after
posting (six days if sent by air mail) and in the case of facsimile transmission
on completion of the transmission provided that the sender shall have received
printed confirmation of transmission.
 
Lender:
67 Grosvenor st., 67, W1K 3JN, London, UK
Attention: Nafanailov Odissei
Fax: + …………………..
 
Koklanovskoe:
106 Karl Marx Street, office 101, Kurgan city,
Russia, 640022
Attention: Glushkov I.Ye.
Fax: +7 (3522) 24 78 24
 
16.           Assignment
 
Koklanovskoe may not assign or transfer all or any part of its rights or
obligations hereunder, save with the prior written consent of the Lender. The
Lender may at any time assign or otherwise transfer all or any part of its
rights and obligations hereunder.
 
17.           Law and Disputes
 
This Agreement shall be governed by and construed in accordance with the laws of
the Russian Federation.
 
18.           Language
 
This Agreement will be executed in English and in Russian. In case of any
conflict between the English and Russian versions, the terms of the English
version should prevail.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


 
Borrower: Koklanovskoe OOO
Legal address:  106 Karl Marx Street, office 101, Kurgan city, Russia, 640022
Director:  Glushkov Igor Yevgenyevich
Signed:  /s/ Glushkov Igor Yevgenyevich


Lender: Nafanailov Odissei
Address: 67 Grosvenor st., W1K 3JN, London, UK
Signed: /s/ Nafanailov Odissei
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


 

